DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In lines 7 and 16, there is a missing “:” after the word ‘includes’.
In lines 11, 15, 20, and 24, each limitation should end with a “;” to separate a limitation to a subsequent one.
Claim 3 is objected to because of the following informalities:
in line 3, the limitation should end with a “;” to separate a limitation to its subsequent one.
Claim 6 is objected to because of the following informalities: 
in line 5, there is a missing “:” after the word ‘includes’.
On lines 9 and 13, each limitation should end with a “;” to separate a limitation to a subsequent one.


Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (US 20220103714) hereinafter Ota.
Regarding claim 1, Ota teaches a system comprising:
a server device (see Fig. 1 item 13: relay server); 
a terminal device that communicates with the server device (see Fig. 1 item 111: information terminal); and 
an electronic device that communicates with the terminal device (see Fig. 1 item 102: image forming device), wherein
the server device includes 
a data transmission portion that transmits, to the terminal device, data according to a second protocol different from a first protocol, the data including a processing request according to the first protocol (see [0304-305]: In step S2414, the converter 802 of the secure box 14 performs protocol conversion to convert the list of received documents in the web API format of the facsimile service (i.e. the second protocol) received from the image forming device 102 into, for example, a list page in the HTML format (i.e. first protocol) and a thumbnail in the PNG format. In steps S2415 and S2416, the converter 802 transmits the converted HTML-format list page to the information terminal 111 through the relay server 13 (i.e. transmit data according to a second protocol to a terminal device)), and 
a response notification portion that transmits, to a request source of the processing request, response data to the processing request, the response data being transmitted from the terminal device (see [0307]: Subsequently, in step S2420, when the user performs a document selection operation of selecting a document from the received document list screen (i.e. response data) … In step S2424, the converter 802 transmits the document information converted into the web API format of the facsimile service to the image forming device 102 (i.e. request source)), 
the terminal device includes 
a request notification portion that transmits the processing request according to the first protocol to the electronic device based on the data according to the second protocol transmitted from the server device (see [0308-309]: In steps S2421 and S2422, the operation reception unit 723 of the information terminal 111 (i.e. the terminal device) transmits document information representing the selected document (i.e. processing request) to the secure box 14 through the relay server 13. In step S2423, the converter 802 of the secure box 14 performs protocol conversion to convert document information transmitted by the information terminal 111 into document information in the web API format of the facsimile service. In step S2424, the converter 802 transmits the document information converted into the web API format of the facsimile service to the image forming device 102 (i.e. the electronic device)), and 
a response data transmission portion that transmits, to the server device, the response data transmitted from the electronic device as a response to the processing request (see [0310-312]: Subsequently, in step S2426 of FIG. 25, the facsimile service provided by the image forming device 102 transmits the selected document in a PDF format to the converter 802 of the secure box … In steps S2428 and S2429, the converter 802 transmits the HTML-format document screen to the information terminal 111 through the relay server 13), and 
the electronic device includes a response portion that transmits, to the terminal device, the response data according to the first protocol as a response to the processing request according to the first protocol transmitted from the terminal device (see [0318-320]: in step S2443 and step S2444, the facsimile service provided by the image forming device 102 executes a FAX transmission process and notifies the converter 802 of a transmission result … In step S2247, the converter 802 of the secure box 14 performs protocol conversion to convert the transmission result in the web API format of the facsimile service into a transmission result in the HTML format and, transmits in step S2448 and step S2449 the converted HTML-format transmission result to the information terminal 111 (i.e. the request source) through the relay server 13).

Regarding claim 2, Ota teaches the limitations of claim 1 as examined above. The Ota reference further teaches a system wherein the response notification portion transmits the response data to the request source according to the first protocol (see [0320]: In step S2247, the converter 802 of the secure box 14 performs protocol conversion to convert the transmission result in the web API format of the facsimile service into a transmission result in the HTML format. In step S2448 and step S2449, the converter 802 transmits the converted HTML-format transmission result to the information terminal 111 through the relay server 13).

Regarding claim 3, Ota teaches the limitations of claim 1 as examined above. The Ota reference teaches a system comprising a server device including a data transmission portion that transmits, to the terminal device, data according to a second protocol different from a first protocol. Furthermore, Ota teaches a system wherein:
the first protocol is HyperText Transfer Protocol (HTTP) (see [0067]: in order to use a facsimile service (an example of an image forming service) provided by the image forming device 102, for example, it is necessary to control the image forming device 102 by using a predetermined Web API (Application Programming Interface). Note that the Web API is an interface that uses the HTTP protocol or the HTTPS protocol to externally utilize various functions provided by the image forming device 102 across the network; see also [0295]: Herein, the web browser of the information terminal 111, and the facsimile service provided by the image forming device 102 both use HTTP as a communication means), and 
the response data is data for a web page transmitted in response to the processing request from the electronic device which is a web server device (see [0069]: The secure box 14 converts an image such as a list of received documents (a received document list) output by the image forming device 102 or a received document into a format such as HTML (Hyper Text Markup Language) (i.e. a web page) that can be displayed by the information terminal 111; see also [0306]: In step S2419, the display controller 722 (the web browser) of the information terminal 111 displays a received document list screen using the HTML-format list page).

Regarding claim 4, Ota teaches the limitations of claim 1 as examined above. The Ota reference teaches a system comprising a server device including a data transmission portion that transmits, to the terminal device, data according to a second protocol different from a first protocol. Furthermore, Ota teaches a system wherein the second protocol is Message Queuing Telemetry Transport (MQTT) Protocol (see [0171]: In step S1407, the communication controller 704 of the management server 10 notifies the secure box 14 to permit connection, and in step S1408, communication (for example, constant connection by MQTT) is established between the secure box 14 and the management server 10).

Regarding claim 5, Ota teaches the limitations of claim 1 examined above. The Ota reference discloses a system comprising a server that includes a response notification portion that transmits, to a request source of the processing request, response data to the processing request, the response data being transmitted from the terminal device. Furthermore, Ota teaches a system wherein the response data is data for a screen used for controlling the electronic device (see [0067]: The Web API is an example of control information that controls the image forming device 102; see also [0316]: In steps S2436 and S2437, the operation reception unit 723 of the information terminal 111 transmits a transmission request including an edited PDF-format document and a destination of the FAX transmission to the secure box 14 through the relay server 13). 

Regarding claim 6, Ota teaches a system comprising:
a server device (see Fig. 1 item 13: relay server); and 
an electronic device that communicates with the server device (see Fig. 1 item 102: image forming device), wherein:
the server device includes 
a data transmission portion that transmits, to the electronic device, data according to a second protocol different from a first protocol, the data including a processing request according to the first protocol (see [0069]: The secure box 14 converts an image such as a list of received documents (a received document list) output by the image forming device 102 or a received document into a format such as HTML (Hyper Text Markup Language) that can be displayed by the information terminal 111, and transmits the converted image to the information terminal 111. Ota further discloses in more details in [0315-317]: in step s2435, the user performs a transmission operation request … in steps S2436 and S2437, the operation reception unit 723 of the information terminal 111 transmits a transmission request including an edited PDF-format document and a destination of the FAX transmission to the secure box 14 through the relay server 13 … in step S2438, the converter 802 of the secure box 14 performs protocol conversion to convert the transmission request transmitted by the information terminal 111 to a transmission request in the web API format of the facsimile service … In step S2422, the converter 802 of the secure box 14 transmits a transmission request in the web API format of the facsimile service to the image forming device 102 (i.e. that transmits, to the electronic device, data according to a second protocol)), and 
a response notification portion that transmits, to a request source of the processing request, response data to the processing request, the response data being transmitted from the electronic device (see [0320]: In step S2448 and step S2449, the converter 802 transmits the converted HTML-format transmission result to the information terminal 111 (i.e. the request source) through the relay server 13), and 
the electronic device includes a response portion that receives the data according to the second protocol transmitted from the server device, and transmits, to the server device (see [0318]: In step S2422, the converter 802 of the secure box 14 transmits a transmission request in the web API format of the facsimile service to the image forming device 102 (i.e. receiving data according to the second protocol)), the response data as a response to the processing request according to the first protocol included in the data (see [0318-319]: In step S2445, the converter 802 of the secure box 14 notifies the device controller 803 that the FAX transmission has been completed).

Regarding claim 7, Ota teaches a server device (see Fig. 1 item 13: relay server) comprising:
a data transmission portion that transmits, to a predetermined communication destination, data according to a second protocol, the data including a processing request according to a first protocol different from the second protocol (see [0315-317]: in step s2435, the user performs a transmission operation request … in steps S2436 and S2437, the operation reception unit 723 of the information terminal 111 transmits a transmission request including an edited PDF-format document and a destination of the FAX transmission to the secure box 14 through the relay server 13 … in step S2438, the converter 802 of the secure box 14 performs protocol conversion to convert the transmission request transmitted by the information terminal 111 to a transmission request in the web API format of the facsimile service … In step S2422, the converter 802 of the secure box 14 transmits a transmission request in the web API format of the facsimile service to the image forming device 102 (i.e. that transmits, to the electronic device, data according to a second protocol)); and 
a response notification portion that transmits, to a request source of the processing request, response data from an electronic device to the processing request according to the first protocol included in the data, the response data being transmitted from the communication destination (see [0320]: In step S2448 and step S2449, the converter 802 transmits the converted HTML-format transmission result to the information terminal 111 (i.e. the request source) through the relay server 13).

Regarding claim 8, Ota teaches a terminal device (see Fig. 1 item 111: information terminal) comprising:
a request notification portion that transmits, to an electronic device, a processing request according to a first protocol different from a second protocol, based on data according to the second protocol that is transmitted from a predetermined transmission source and includes the processing request according to the first protocol (see [0308-309]: In steps S2421 and S2422, the operation reception unit 723 of the information terminal 111 (i.e. transmission source) transmits document information representing the selected document to the secure box 14 through the relay server 13. In step S2423, the converter 802 of the secure box 14 performs protocol conversion to convert document information transmitted by the information terminal 111 into document information in the web API format of the facsimile service. In step S2424, the converter 802 transmits the document information converted into the web API format of the facsimile service to the image forming device 102); and 
a response data transmission portion that transmits, to the transmission source, response data to the processing request that is transmitted from the electronic device in response to the processing request (see [0310-312]: Subsequently, in step S2426 of FIG. 25, the facsimile service provided by the image forming device 102 transmits the selected document in a PDF format to the converter 802 of the secure box 14, for example … In steps S2428 and S2429, the converter 802 transmits the HTML-format document screen to the information terminal 111 through the relay server 13).

Regarding claim 9, Ota discloses a terminal device (see Fig. 1 item 111: information terminal) comprising:
a request transmission portion (see Fig. 9B item 723: operation reception unit) that, when an instruction of a processing request for an electronic device is received through a screen used for the instruction of the processing request, transmits the processing request according to a first protocol to a device different from the electronic device (see [0061]: For example, when a user who uses the information terminal 111 desires to perform FAX transmission using the image forming device 102 (i.e. the electronic device) in the local network 100, the user accesses a predetermined web source provided by the management server 10 using the web browser provided by the information terminal 111; see [0137]: The operation reception unit 723 is implemented, for example, by a web browser executed on the computer 200, and receives an operation by a user (or an administrator) with respect to the display screen displayed by the display controller 722; see [0308]: In steps S2421 and S2422, the operation reception unit 723 of the information terminal 111 transmits document information representing the selected document to the secure box 14 (i.e. device different from the electronic device) through the relay server 13); and
a display controller  (see Fig. 9B item 722) that displays, on a display portion, a screen used for controlling the electronic device based on response data from the electronic device to the processing request, the response data being transmitted from the device (see [0306-307]: In step S2419, the display controller 722 (the web browser) of the information terminal 111 displays a received document list screen using the HTML-format list page and the PNG-format thumbnail transmitted by the secure box 14; see also [0067]: in order to use a facsimile service (an example of an image forming service) provided by the image forming device 102, for example, it is necessary to control the image forming device 102 by using a predetermined Web API (Application Programming Interface)), wherein when the processing request according to the first protocol is received, the device transmits, to either the electronic device or a terminal device that performs communication with the electronic device, data according to a second protocol different from the first protocol, the data including the processing request according to the first protocol (see [0308-309]: In steps S2421 and S2422, the operation reception unit 723 of the information terminal 111 transmits document information representing the selected document to the secure box 14 through the relay server 13. In step S2423, the converter 802 of the secure box 14 performs protocol conversion to convert document information transmitted by the information terminal 111 into document information in the web API format of the facsimile service. In step S2424, the converter 802 transmits the document information converted into the web API format of the facsimile service to the image forming device 102), and receives the response data from the electronic device in response to the transmission of the processing request (see [0310-312]: Subsequently, in step S2426 of FIG. 25, the facsimile service provided by the image forming device 102 transmits the selected document in a PDF format to the converter 802 of the secure box 14, for example … In steps S2428 and S2429, the converter 802 transmits the HTML-format document screen to the information terminal 111 through the relay server 13).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454